Case 1:19-cv-03611-TSC Document 10-1 Filed 12/06/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA.

DANIEL LEWIS LEE
Register Number 21303-009
U.S. Penitentiary Terre Haute
Terre Haute, IN 47802

Plaintiff,

v. Civil Action No. 1:19-CV03611-DDL

WILLIAM P. BARR CAPITAL CASE
Attorney General

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530;

EXECUTION SCHEDULED FOR
DECEMBER 9, 2019 AT 8:00AM EST

JEFFREY A. ROSEN

Deputy Attorney General

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530;

ROSALIND SARGENT-BURNS
Acting Pardon Attorney

Office of the Pardon Attorney
950 Pennsylvania Avenue, NW
Washington, DC 20530;

KATHLEEN HAWK SAWYER
Director

Federal Bureau of Prisons

U.S. Department of Justice

320 First St., NW

Washington, DC 20534;

JEFFREY E. KRUEGER
Regional Director

Federal Bureau of Prisons
North Central Region

U.S. Department of Justice
400 State Avenue, Suite 800
Kansas City, KS 66101;

New Nee Nome Seamer Nace Soe Nae Soe ee Se See Nace Nee Nee Name Nene Nae Smee nme Ne Nonna Nee Nee” nee Ne” Nee Nem Nee Ne Nee ee Ne Ne ee Ne ee ne Ne” ne ee”

2 GOVERNMENT
8 EXHIBIT
Z

 

 
Case 1:19-cv-03611-TSC

and

T.J. WATSON

Complex Warden

U.S. Penitentiary Terre Haute
4700 Bureau Road South
Terre Haute, IN 47802,

In their official capacities; and,

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

Federal Bureau of Prisons
U.S. Department of Justice
320 First St., NW
Washington, DC 20534

Office of the Pardon Attorney
950 Pennsylvania Avenue, NW
Washington, DC 20530;

Defendants.

Document 10-1 Filed 12/06/19 Page 2 of 5

New” Sowme” Nowee? mne” Nowme” Neaee Nweme? Neneee” Sone” Nonee eeNeaeee Ne Neee Nneeee Nee ee Nee ee” Nnee ee ee \Ne”

DECLARATION OF KIRA GILLESPIE

1, I, Kira Gillespie, hereby declare that [am employed at the Office of the Pardon

Attorney (“OPA”) as a Senior Attorney Advisor. I have been employed in that position since

January 11, 2015, and I have been employed at the Office of the Pardon Attorney since

November 8, 2010.

2. I have reviewed plaintiff’ s complaint and his motion and memorandum in support

of a preliminary injunction in this action. I make this declaration in support of defendants’

opposition to the motion for preliminary injunction.

3. I was the Senior Attorney assigned to review plaintiff's clemency petition. In that

capacity, I was responsible for reviewing plaintiff's clemency materials, coordinating

 
Case 1:19-cv-03611-TSC Document 10-1 Filed 12/06/19 Page 3 of 5

communication with other clemency stakeholders to obtain their responses, scheduling the
necessary meetings with plaintiff's attorneys, and drafting the recommendation OPA makes to
the Deputy Attorney General and the White House. .

4, Plaintiff's clemency package was voluminous. It included a completed and signed
version of the standard clemency application, an accompanying memorandum prepared by
plaintiff's attorneys describing the reasons for seeking clemency, as well as three packages of
accompanying exhibits that contained: letters from the sentencing judge and original prosecuting
attorney; declarations and memorandums from various mental health professionals; a DNA lab
report; a newspaper article; clinical reports and notes from plaintiffs juvenile incarcerations and
stays in mental health facilities; and a letter from the warden addressing petitioner’s request to
remove his tattoos while in prison.

5. As part of gathering information for plaintiff's clemency petition, Talso obtained
official court documents, including the judgment and special investigation report prepared by the
probation office, and information from plaintiff, to include, oral statements made at a hearing on
October 23, 2019, a video submission presumably made by plaintiff’s attorneys that contained
statements from the victims’ family, and a declaration from a member of the jury panel, which
were considered by OPA.

6. As a part of gathering information for plaintiff's clemency petition, I obtained and
reviewed records from the Bureau of Prisons (“BOP”) regarding plaintiffs behavior and
progress during his incarceration in the BOP, including the progress report prepared in 2016, and
SENTRY reports (BOP’s internal documentation system) that showed recent conduct,
programming, and time served. Those records provided details about Lee’s disciplinary history,

his completed educational courses, and his work history, including that he had served as an

 
Case 1:19-cv-03611-TSC Document 10-1 Filed 12/06/19 Page 4 of 5

orderly at Terre Haute USP. Additionally, the records showed that Lee had numerous infractions
during the early stages of his imprisonment (twenty-two infractions from 2002 through 2008),
but fewer infractions during later stages of his imprisonment (seven infractions from 2010
through 2014). The records also showed that, since 2014, Lee has had no misconduct noted in his
disciplinary record. This type of information is standard information provided by the BOP to
OPA when an inmate files a clemency petition. OPA considered all of this information — and
more — in reviewing Lee’s clemency petition.

7. As the senior attorney assigned to Lee’s clemency petition, I also led and attended
the clemency hearing with plaintiffs counsel on October 23, 2019. The purpose of that hearing
was to allow plaintiff's attorneys to present the reasons and bases for which Lee is seeking
clemency from the President. At the hearing, counsel for plaintiff did not provide any
information that BOP officers had either provided statements or expressed an interest in
providing statements in support of plaintiff's clemency petition, nor did they make any
comments or ask any questions about their inability to obtain and present such statements from
BOP officers. In response to a question from OPA staff regarding whether plaintiff had any
statement to make regarding his clemency application and his current beliefs, counsel advised
that they did not allow Lee to make such a statement; instead, counsel alluded to their beliefs that
the BOP officers would support counsel’s statements that petitioner has demonstrated empathy
toward the officers. Counsel also stated that they were unable to provide us with a great deal of
information about what plaintiff does in prison, but they did not elaborate on either of those
statements made in passing.

8. The Office of the Pardon Attorney did not request a recommendation from the

Director of the BOP regarding plaintiffs clemency petition pursuant to 28 C.F.R. § 571.41.

 
 

Pursuant to the provisions of 28 U.S.C, § 1746, I declare under penalty of perjury that the

foregoing is true and correct,

Executed this 6th day of December, 2019,

Kuta ilo.

Kira Gillespie

Office of the Pardon Antomey

Senior Attorney Advisor _

 

 
